Title: From Thomas Jefferson to Richard Price, 1 February 1785
From: Jefferson, Thomas
To: Price, Richard



Sir
Paris, Feb. 1, 1785

The copy of your Observations on the American Revolution which you were so kind as to direct to me came duly to hand, and I should sooner have acknowledged the receipt of it but that I awaited a private coveiance for my letter, having experienced much delay and uncertainty in the posts between this place and London. I have read it with very great pleasure, as have done many others to whom I have communicated it. The spirit which it breathes is as affectionate as the observations themselves are wise and just. I have no doubt it will be reprinted in America and produce much good there. The want of power in the federal head was early perceived, and foreseen to be the flaw in our constitution which might endanger its destruction. I have the pleasure to inform you that when I left America in July the people were becoming universally sensible of this, and a spirit to enlarge the powers of Congress was becoming general. Letters and other information recently received shew that this has continued to increase, and that they are likely to remedy this evil effectually. The happiness of governments like ours, wherein the people are truly the mainspring, is that they are never to be despaired of. When an evil becomes so glaring as to  strike them generally, they arrouse themselves, and it is redressed. He only is then the popular man and can get into office who shews the best dispositions to reform the evil. This truth was obvious on several occasions during the late war, and this character in our governments saved us. Calamity was our best physician. Since the peace it was observed that some nations of Europe, counting on the weakness of Congress and the little probability of a union in measure among the States, were proposing to grasp at unequal advantages in our commerce. The people are become sensible of this, and you may be assured that this evil will be immediately redressed, and redressed radically. I doubt still whether in this moment they will enlarge those powers in Congress which are necessary to keep the peace among the States. I think it possible that this may be suffered to lie till some two States commit hostilities on each other, but in that moment the hand of the union will be lifted up and interposed, and the people will themselves demand a general concession to Congress of means to prevent similar mischeifs. Our motto is truly “nil desperandum.” The apprehensions you express of danger from the want of powers in Congress, led me to note to you this character in our governments, which, since the retreat behind the Delaware, and the capture of Charlestown, has kept my mind in perfect quiet as to the ultimate fate of our union; and I am sure, from the spirit which breathes thro your book, that whatever promises permanence to that will be a comfort to your mind. I have the honour to be, with very sincere esteem and respect, Sir, Your most obedient and most humble servt.,

Th: Jefferson

